Citation Nr: 0926316	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-07 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dizzy spells 
claimed as vertigo.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from May 1943 to November 
1945.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma in June 2004, and August 
2004, that, in part, denied the appellant's claim of 
entitlement to service connection for dizziness/vertigo.

In May 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board thereafter denied the 
appellant's claim for service connection for vertigo in a 
decision dated October 18, 2006.  The appellant then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In January 2008, 
the parties filed a Joint Motion for Partial Remand.  A 
January 2008 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  In June 2008, the vertigo 
service connection issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  The case has now been returned to the Board for 
appellate review.

The appellant has also appealed the December 2006 rating 
decision in which the RO denied his claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.

The Board notes that the appellant's claim of entitlement to 
TDIU by reason of service-connected disability is now, in 
light of the Board's grant of service connection for dizzy 
spells, as set forth below, inextricably intertwined with the 
rating of that disorder.  Accordingly, further appellate 
consideration will be deferred and the issue of entitlement 
to TDIU is remanded to the RO for action as described below.


FINDINGS OF FACT

1.  The appellant has been granted service connection for 
bilateral hearing loss and tinnitus based on exposure to 
acoustic trauma while he was on active duty.

2.  A March 2003 private opinion indicates that the 
appellant's development of vertigo was etiologically related 
to his hearing loss.

3.  In November 2006, the appellant's VA primary care doctor 
assessed the appellant with one diagnosis of "profound 
hearing loss and dizzy spells."

4.  The evidence is at least in equipoise that the 
appellant's currently diagnosed dizzy spells are attributable 
to his service-connected hearing loss and tinnitus 
disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the evidence is in equipoise and warrants service connection 
for his dizzy spells/vertigo.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the determination reached in this case regarding 
the dizzy spells/vertigo service connection claim, a 
discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the appellant in the development of that 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that the appellant's dizzy spell condition is are 
causally related to his service-connected hearing loss and 
tinnitus disabilities.

The evidence in favor of this conclusion includes a medical 
article that indicates that tinnitus and hearing loss may be 
associated with vertigo and provide strong support for a 
peripheral origin of the vertigo; a March 2003 private 
medical statement that the appellant's vertigo and tinnitus 
were attributable to the service-connected hearing loss ( the 
appellant was later awarded service connection for tinnitus); 
and a November 2006 clinical assessment rendered by the 
appellant's primary care VA doctor who listed as one 
diagnosis the appellant's "profound hearing loss and dizzy 
spells."  On the other hand, there is the opinion of the 
nurse practitioner who examined the appellant in July 2008 
(with a November 2008 addendum) to the effect that the 
appellant's vertigo was not related to the acoustic trauma he 
experienced in service.  However, the nurse did not expressly 
address the question of whether or not the appellant's 
service-connected hearing loss and/or tinnitus caused, in 
whole or in part, the dizzy spells.  Therefore, based on the 
totality of the evidence of record, the Board finds that 
evidence for and against the appellant's service connection 
claim is at least in relative equipoise on the question of 
whether the currently diagnosed dizzy spell condition is 
related to the service-connected hearing loss and tinnitus 
disabilities.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for a 
dizzy spell disability is warranted.


ORDER

Service connection is granted for dizzy spells.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Board notes that the appellant's claim of entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the claim of entitlement to service connection for dizzy 
spells, which claim was granted in the decision above.  In 
other words, until the RO assigns a rating for the dizzy 
spells, the TDIU claim can not properly be adjudicated.  
Therefore, consideration of the issue of entitlement to TDIU 
must be deferred pending the development delineated below.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
recent dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided her with relevant evaluation or 
treatment for his service-connected 
disabilities, including dizzy spells.  
After obtaining the appropriate release 
forms from the appellant, the RO should 
contact each physician, hospital or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the TDIU claim, including all VA 
treatment and all Choctaw Nation Health 
Services Authority, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  The RO should thereafter review the 
appellant's TDIU claim.  If any 
additional evidentiary development is 
required, such as a medical examination 
to ascertain the combined effect of 
service-connected disability on the 
Veteran's ability to work, the RO should 
undertake the development.  

3.  The RO should re-adjudicate the 
appellant's TDIU claim.  (This might 
likely be done in conjunction with the 
award of any rating deemed appropriate 
for the dizzy spells.)  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.  If the 
benefit sought remains denied, the 
appellant and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


